DETAILED ACTION
Applicant’s election without traverse of group II comprising Claims 17-22, and species B (wherein the semiconductor is crystalline silicon) in the reply filed on 01/28/2022 is acknowledged. Claim 23-34 are newly added, among which, claim 30-33 are subject to the same species election as claims 10-13 in group I.  Since applicant elects species B, claim 31 (species B in group II) is elected, claim 30 and 32-33 are withdrawn from consideration as non-elected species in group II. Thus, Claims 1-34 are pending in the application. Claims 1-16, 30 and 32-33 are withdrawn from consideration.  Claims 17-29, 31 and 34 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 22-29, 31 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurczy et al. (Nature Communications, 2015, IDS) (Kurczy).
Regarding claim 17, Kurczy teaches a method for ionizing a target (abstract), comprising: 
providing a semiconductor substrate (p-type silicon chip) (page 7, par 10); 

delivering a target (standard compound) to the substrate such that the target binds to the nanoparticle to form a target-loaded substrate (page 7, par 10); and 
irradiating (laser shot) the target-loaded substrate (page 7, par 10);
wherein the semiconductor substrate comprises a semiconductor selected from the group consisting of a Group IV semiconductor, a Group I-VII semiconductor, a Group II-VI semiconductor, a Group 111-V semiconductor, a sphaelerite structure
semiconductor, a Wurtzite Structure Compound, a I-II-Vl2 semiconductor, and silicon (page 7, par 10).
Regarding claim 18, Kurczy teaches that wherein irradiating the target-loaded substrate comprises irradiating the target-loaded substrate with a laser, an ion beam, or
any combination thereof (page 7, par 10).
Regarding claim 19, Kurczy teaches that wherein delivering a target to the substrate comprises contacting a sample comprising the target to the substrate (page 7, par 10).
Regarding claim 20, Kurczy teaches that wherein the sample is a biological sample, an environmental sample, a clinical sample, a forensic sample, or a combination thereof (page 7, par 12).
Regarding claim 22, Kurczy teaches that wherein the sample comprises a tissue, a cell, a biofluid, or a combination thereof (page 7, par 10).
Regarding claim 23, Kurczy teaches that wherein the nanoparticle comprises Gold, Silver, Iron Oxide, Titanium Dioxide, Silicon Dioxide, Silicon, Platinum, Selenium, Cadmium, Cadmium, Tellurium, Cadmium Selenium, Mercury Tellurium, Aluminum, Aluminum Oxide, Zinc, Zinc Oxide, Titanium Silicon Oxide, or Carbon (page 7, par 10).
Regarding claim 24, Kurczy teaches that wherein the nanoparticle is a composite nanoparticle comprising a coating comprising Gold, Silver, Iron Oxide, Titanium Dioxide, Silicon Dioxide, Silicon, Platinum, Selenium, Cadmium, Cadmium, Tellurium, Cadmium Selenium, Mercury Tellurium, Aluminum, Aluminum Oxide, Zinc, Zinc Oxide, Titanium Silicon Oxide, or Carbon (page 7, par 1).

Regarding claim 26, Kurczy teaches that wherein the nanoparticle is Gold (page 7, par 10).
Regarding claim 27, Kurczy teaches that wherein the nanoparticle is a halogenated nanoparticle (page 7, par 10).
Regarding claim 28, Kurczy teaches that wherein the nanoparticle is a fluorinated Gold nanoparticle (AuNP) (page 7, par 10).
Regarding claim 29, Kurczy teaches that wherein the semiconductor comprises a semiconductor selected from the group consisting of diamond, CuF, CuCI, CuBr, Cul, AgBr, Agl, BeO, BeS, BeSe, BeTe, BePo, MgTe, ZnO, ZnS, ZnSe, ZnTe, ZnPo, CdS, CdSe, CdTe, CdPo, HgS, HgSe, HgTe, BN, BP, BAs, AIN, AIP, AIA s, AISb, GaN, GaP, GaSb, lnN, lnAs, lnSb, MnS, MnSe, 3-SiC, Ga2Te3, ln2Te3, MgGeP2, ZnSnP2, ZnSnAs2, NaS, MnSe, SiC, MnTe, Al2S3, A12Se3, CuAIS2, CuAISe2, CuAITe2, CuGaS2, CuGaSe2, CuGaTe2, CulnS2, CulnSe2, CulnTe2, CuTIS2, CuTISe2, CuFeS2, CuFeSe2, CulaS2, AgAS2, AgAISe2,AgAITe2, AgGaS2, AgGaSe2, AgGaTe2, AglnS2, AglnSe2, AglnTe2, AgFeS2, and silicon (page 7, par 10).
Regarding claim 31, Kurczy teaches that wherein the semiconductor comprises crystalline silicon (page 7, par 10).
Regarding claim 34, Kurczy teaches that wherein the target is a constituent of a sample selected from a biological sample, an environmental sample, a clinical sample, a forensic sample, or a combination thereof (page 7, par 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Kurczy et al. (Nature Communications, 2015) (Kurczy).
Regarding claim 21, Kurczy does not specifically teach that wherein the target is selected from the group consisting of lipids, amino acids, small molecules, peptides, drugs, proteins, and any combination thereof. However, Kurczy teaches that the target is metabolites (page 6). A person skilled in the art would have recognized that the metabolites include lipids, amino acids, small molecules, peptides, drugs, proteins, and any combination thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797